Cook. P. J.,
delivered the opinion of the court.
The. grand jury of Lowndes county returned an indictment against appellant charging him with arson, ■and the petit jury rendered their verdict of guilty as ■charged. The defendant appeals to this court.
The evidence submitted to the jury was about as follows: Somewhere near midnight the barn of C. H. Cocke was burned. The evidence discloses that the night was dark and threatening rain; there'was considerable lightning, but it appears from the testimony ■of the witnesses nearest to the scene that the storm cloud was in the distance, and according to these witnesses there was no indication that the bam was struck by lightning, but that the fire was started by some •criminal agency. The statement of these witnesses about the origin of the fire, no doubt, carried conviction to the minds of the jury. If honest, their evidence strongly discredits the theory that lightning caused the . fire. About midnight, Mr. Harris, the manager of the plantation, was awakened by the barking and “lunging” of a setter dog near his sleeping quarters, when he. ■discovered that the barn was on fire, and immediately aroused the owner.
These two witnesses testified that the indications were that the fire originated in the northeast corner of an ■old log crib, which adjoined the barn. A lot of shucks were in the crib. The crib was fenced off from the barn, and the approaches to the barn usually in use were all to the west and south. Suspecting incendiarism, the owner and his manager took precautions to prevent anybody from passing around the barn and the crib where they believed the fire had originated. So they at once telegraphed for trained bloodhounds having a reputation for truth and veracity. These hounds were in the control of an experienced man. About twelve hours after the fire was discovered, the hounds were taken to the rear of the crib, where Mr. Cocke and Mr. *851.Harris «believed, from the indications, the fire originated. The dogs were taken over a circle and immediately picked np a trail near where it was believed the fire was started, and trailed to a freshly plowed cornfield, where was found a track made by a “moccasin shoe or an old piece of a shoe,” with nail points at the heel, and it also appeared that the person who made the track was running. It also appears that a shower had fallen about the time the barn had finished burning, and it also appeared that the rain had fallen on the track the dogs were running. In other words, the rain came after the track was made in the mud.
The trail was followed through the field and to the public road, and along the road for some distance, when the dogs turned from the road and went to a cabin occupied by a negro named Pete Dillard. The dogs went up on the porch and into the house, but came out, .-and were taken to the end of the porch, and continued trailing from there in a “devious course” through the pasture and cornfield and back to the public road, where was found a moccasin track in the soft ground, which the witness said was the same track the dogs had started with. Without going into all the details of the chase, the evidence discloses that the dogs carried the trail to the house of the defendant, and in their way pointed out the defendant as the man they had trailed from the scene of the crime.
It appears that the defendant had been plowing in a field near his home the morning after the fire, and when this was ascertained the trainer of the dogs took the dogs to the field, and they soon picked up a trail of a man who was wearing a moccasin similar to the one made near the scene of the crime. This trail was followed to a place where it was lost or ended, and it was evident that then the man who made the track at this point mounted his mule. So far as the testimony of the •dogs is concerned, it may be said that is was fairly *852complete, and was corroborated by the defendant himself, as we will presently show.
In addition to the testimony of the dogs, the evidence shows that a short time before the burning of the barn Mr. Cocke had learned that the defendant had been hunting on his land, and when Mr. Cocke accused him of it he admitted the charge, but said that he did not know that Mr. Cocke objected, and would not do so-again. There is some evidence to indicate that the'defendant resented Mr. Cocke’s interference with the-defendant’s hunting privileges.
This is about all of the evidence tending to prove the-defendant guilty of the crime charged against him, except an alleged voluntary confession. The confession was related by a citizen of high character, and it is admitted that the defendant did so confess, but after this confession had been related to the jury, it was made clear to the court that it was not free and. voluntary, but on the contrary it clearly appears that the so-called confession had been extorted from him by-terrorism and threats of immediate death. In that-state ■ of the record the court excluded the testimony, and admonished the jury not to consider it at all. It will be remembered that aside from the confession, the state was dependent upon the evidence of the dogs and. the circumstances corroborating same.
Let us now consider the corroborating evidence. Ik appears that the defendant, when he was arrested, had. on moccasin shoes; that his shoes filled the tracks; that the tacks in his shoes filled the impression in the mud’, near the barn. Again, there was the evidence of a motive, trivial as it may be to a normal man, but it must be remembered that criminals are not normal. Conceding, for the purposes of this opinion, that there-was enough evidence upon which to base the verdict of the jury, exclusive of the confession, does it follow that the judgment below must be affirmed? - It will be-recalled that the dogs trailed to Pete Dillard’s cabin, and’. *853from that'to the defendant’s honse. This, we think, is significant, because the defendant, in his alleged confession, admitted that after he had burned the barn he went to Pete Dillard’s cabin, and went upon the gallery for the purpose of turning suspicion from himself. The jury heard this statement confirming in a striking way the testimony of the hounds. The judge did his duty when he told the jury not to consider the confession, and theoretically the jury obeyed the instructions of the court.
This is a very close case, to say the least, with the confession eliminated, and may we say with confidence that untrained juries were able to dismiss from their minds- that part of the confession which so strikingly confirmed the accuracy and reliability of the dog testimony? Trained lawyers- are schooled to put aside all incompetent testimony and consider alone the competent evidence, unaffected by evidence which experience and training has taught them has no probative value. Can the layman do the same? "We fear not. No doubt, the gentlemen who put the defendant through the “third degree” had all their lingering doubts removed by the so-called confession, and the jury was composed of the same kind of men. It- is the opinion of the writer that the average juror has but scant respect for what he terms the “hair-splitting theories of lawyers.” We are of opinion that through no fault of the trial judge this defendant did not receive that fair and impartial trial which our law should accord to the humblest of our population.
This case will be reversed for a retrial of the defendant by a jury whose minds are not warped by incompetent evidence so damaging to the accused.

Reversed.

Smith, C. J., and Sykes, J., dissent.